UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember2007 Commission File Number:001-32458 DIANA SHIPPING INC. (Translation of registrant’s name into English) Pendelis 16, alaio Faliro, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes [_]No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this report as Exhibit 1 are the Amended and Restated Bylaws of Diana Shipping Inc. that were unanimously adopted by the Company’s Board of Directors on November 9, 2007.The sole purpose of the amendment to the Company’s Bylaws is to enable the Company to comply with Section 501.00 of the New York Stock Exchange Listed Company Manual requiring the securities of all listed companies to be eligible for a direct registration system on and after January 1, 2008. The information contained in this report on form 6-K is expressly incorporated by reference as Exhibit 3.2 of the Company’s registration statement on Form F-3, File Number 333-143635, filed on June 11, 2007. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DIANA SHIPPING INC. (registrant) Dated:December 4, 2007 By: /s/ Anastassis Margaronis Anastassis Margaronis President
